Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 13-16 are objected to because of the following informalities: Claims 13-16 do not have a period at the end of the limitation. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1,2,5-6,8-9,12-13,15-18 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Wu (US Patent No.: 10366168).
Claim 1, Wu discloses
classifying, using a natural language analysis (Fig. 2a, label 112), a current message into a current message class  (Fig. 2a, label 112. Col. 8, lines 37-40 discloses “The topic detection model 112 analyzes the user inputs 130 or collection to determine 
forecasting, for the interaction using a state prediction model (Fig. 2a, label 116,132), an interaction outcome corresponding to the current message class (Fig. 2a, label 116 predicts the response or outcome for the topics, label 128, determined by label 112.), the forecasting comprising computing a probability that the current message class will result in a successful message class (Fig. 2b shows the internals of label 126 of Fig. 2a. Fig. 2b, label 144,140,142 output probability or score of the current topic or class in relation to user’s interest, relationship of the multiple users and a score for each topic that represents how often and how recently a topic is discussed or engaged in by the one or more user in the conversation with the chat bot 100. (Col. 10, lines 42-45,Col. 11, lines 59-62, Col. 13, lines 15-16) Fig. 2a, label 146 determines the topic change. Col. 14, lines 43-47 discloses “The transfer probability between any two topics in the knowledge graph 135 is determined or calculated by the topic jumping system 146 based on how many sentences that include both two topics and their dependency directions. The more sentences that support two different topics connections, the higher probability that users will or can jump between the two different topics following the dependency direction. In some aspects, the topic jumping system 146 may utilizes these probabilities or scores to determine the weight for a random walk from one topic to some novel topic in the group chat (which is supported by the pre-constructed knowledge graph 135).” Such scores indicates whether the current message class will result in a successful message class.”);

ranking, according to the corresponding predicted interaction outcome, the set of

Claim 2, Wu discloses the set of next message classes is determined according to a conditional probability of a next message class in the set of next message classes having a parent in the current message class. (Col. 13, lines 57-67 discloses label 146 determines a relationship between each determined topic. “The topic jumping system 146 construct a knowledge graph 135 of topic keywords and the relationship between every different topic based on the inputs or labeled inputs in the conversation (or the collection, the topic keyword or labeled topic keyword, and/or world knowledge 118.” Col. 14, lines 40-50 discloses “The transfer probability between any two topics in the knowledge graph 135 is determined or calculated by the topic jumping system 146 based on how many sentences that include both two topics and their dependency directions. The more sentences that support two different topics connections, the higher probability that users will or can jump between the two different topics following the dependency direction. In some aspects, the topic jumping system 146 may utilizes these probabilities or scores to determine the weight for a random walk from one topic to some novel topic in the group chat (which is supported by the pre-constructed knowledge graph 135).” The knowledge graph of the topics of the input 130, which includes the set of next message classes, is determined according to scores or probabilities to determine the weight for a change in topic, which indicates the current topic is a parent to the next current message of the topics mapped in the knowledge graph. Fig. 2a, label 116 determines predicted responses of the topics passing the relevancy threshold according 
Claim 5, Wu discloses further comprising: recommending a natural language response type (Col. 14, lines 55-67,40-50 discloses one or more responses are predicted according to relevant topic, emotion label, … and/or topic knowledge graph 135. Such indicates recommended natural language response types, such as emotional label, relationship between topics as indicated in 135, relevant topic, etc.), 
the natural language response type corresponding to a next message class in the set of next message classes (Col. 14, lines 55-67,40-50 discloses one or more responses are predicted according to relevant topic, emotion label, … and/or topic knowledge graph 135. Col. 19, lines 30-60 discloses one or more responses are predicted based on topic(s) that meet the relevancy threshold, wherein the predicted response is according to a natural language type such as emotional label, topic knowledge graph, etc.), 
the natural language response type comprising a suggested response type to the current message intended to improve an interaction outcome corresponding to the next message class (Col. 19, lines 30-60, Col. 15, lines 30-50 discloses the natural language response type such as emotional label, topic knowledge graph, etc are used to predict responses that are in alignment with the conversation between the chat bot and users. This indicates that the response improves the interaction by continuing the line of conversation such as topics, change in topics, emotional state of the messages and conversation, etc.).  
Claim 6, Wu discloses further comprising: 

each natural language response in the set of natural language responses corresponding to a next message class in the set of next message classes (Col. 15, lines 30-60, Col. 19, lines 30-60 discloses predicting one or more responses based on topic(s) that meet the relevancy threshold.), 
each natural language response in the set of natural language responses comprising a suggested response to the current message intended to improve an interaction outcome corresponding to the next message class (Col. 19, lines 30-60, Col. 15, lines 30-50 discloses the natural language response type such as emotional label, topic knowledge graph, etc are used to predict responses that are in alignment with the conversation between the chat bot and users. This indicates that the response improves the interaction by continuing the line of conversation such as topics, change in topics, emotional state of the messages and conversation, etc.)
Claim 8, Wu discloses 
Preamble: A computer usable program product (Fig. 5,6b,7,) comprising one or more computer readable storage devices (Fig. 5, label system memory, Fig. 6b, label 662), and program instructions (Col. 21, lines 51-67) stored on at least one of the one or more storage devices (Fig. 5, label system memory, Fig. 6b, label 662), the stored program instructions (Col. 21, lines 51-67) comprising
program instructions (Col. 21, lines 51-67) to classify, using a natural language analysis (Fig. 2a, label 112), a current message into a current message class (Fig. 2a, label 112. Col. 8, lines 37-40 discloses “The topic detection model 112 analyzes the user 
program instructions (Col. 21, lines 51-67) to forecast, for the interaction using a state prediction model (Fig. 2a, label 116,132), an interaction outcome corresponding to the current message class (Fig. 2a, label 116 predicts the response or outcome for the topics, label 128, determined by label 112.), the forecasting comprising computing a probability that the current message class will result in a successful message class (Fig. 2b shows the internals of label 126 of Fig. 2a. Fig. 2b, label 144,140,142 output probability or score of the current topic or class in relation to user’s interest, relationship of the multiple users and a score for each topic that represents how often and how recently a topic is discussed or engaged in by the one or more user in the conversation with the chat bot 100. (Col. 10, lines 42-45,Col. 11, lines 59-62, Col. 13, lines 15-16) Fig. 2a, label 146 determines the topic change. Col. 14, lines 43-47 discloses “The transfer probability between any two topics in the knowledge graph 135 is determined or calculated by the topic jumping system 146 based on how many sentences that include both two topics and their dependency directions. The more sentences that support two different topics connections, the higher probability that users will or can jump between the two different topics following the dependency direction. In some aspects, the topic jumping system 146 may utilizes these probabilities or scores to determine the weight for a random walk from one topic to some novel topic in the group 
program instructions (Col. 21, lines 51-67) to determine, using the state prediction model (Fig. 2a, label 116,132), a set of next message classes (Fig. 2a, label 128 indicates all the topics of the input, label 130. Fig. 2a, label 146 indicates the change in topic based on the input, 130. The topics can be next message classes. Label 116,132 predicts the responses for each topic that meet the relevancy criteria. (Col. 15, lines 1-30,40-50,Col. 19, lines 25-50) Such topics associated with the responses are the set of next message classes.) and a set of predicted interaction outcomes (Fig. 2a, label response1,response2, etc. Such indicates the predicted responses for each topic, label 128. Such responses indicates the set of predicted interaction outcomes.), each message in the set of next message classes corresponding to the current message class (Fig. 2a, label 128 are topics of the input, 130, label 135 discloses the association between topics in the input, 130 according to the message or inputs between the chat bot and users. Such indicates the messages of the set of next message classes, which are related to the responses of label 132, correspond to the current message class as according to the knowledge graph.), each predicted interaction outcome in the set of predicted interaction outcomes corresponding to a next message class in the set of next message classes (Fig. 2a, label 132 indicates the predicted responses or interaction outcomes that corresponds to each topic passing the relevancy criteria. Col. 19, lines 30-50 discloses “At operation 422, if method 400 does not include operation 420, the feature scores associated with each topic may each be compared to the relevancy threshold individually, or in combination. If operation 422 determines that the relevancy threshold has been met, then operation 424 is performed. …one or more responses are 
program instructions (Col. 21, lines 51-67) to rank, according to the corresponding predicted interaction outcome, the set of next message classes (Col. 15, lines 50-61 discloses “the response prediction system 116 utilizes a response ranking model to predict the response. … The ranking model may rank available response texts to some specific user(s) under a specific query and/or some specific topic.”).  
Claim 9. Wu discloses wherein the set of next message classes is determined according to a conditional probability of a next message class in the set of next message classes having a parent in the current message class. (Col. 13, lines 57-67 discloses label 146 determines a relationship between each determined topic. “The topic jumping system 146 construct a knowledge graph 135 of topic keywords and the relationship between every different topic based on the inputs or labeled inputs in the conversation (or the collection, the topic keyword or labeled topic keyword, and/or world knowledge 118.” Col. 14, lines 40-50 discloses “The transfer probability between any two topics in the knowledge graph 135 is determined or calculated by the topic jumping system 146 based on how many sentences that include both two topics and their dependency directions. The more sentences that support two different topics connections, the higher probability that users will or can jump between the two different topics following the dependency direction. In some aspects, the topic jumping system 146 may utilizes these probabilities or scores to determine the weight for a random walk from one topic to some novel topic in the group chat (which is supported by the pre-constructed knowledge graph 135).” The knowledge graph of the topics of the input 130, which includes the set of next message classes, is determined according to scores or 
Claim 12, Wu discloses further comprising: program instructions to (Col. 21, lines 51-67) recommend a natural language response type (Col. 14, lines 55-67,40-50 discloses one or more responses are predicted according to relevant topic, emotion label, … and/or topic knowledge graph 135. Such indicates recommended natural language response types, such as emotional label, relationship between topics as indicated in 135, relevant topic, etc.), 
the natural language response type corresponding to a next message class in the set of next message classes (Col. 14, lines 55-67,40-50 discloses one or more responses are predicted according to relevant topic, emotion label, … and/or topic knowledge graph 135. Col. 19, lines 30-60 discloses one or more responses are predicted based on topic(s) that meet the relevancy threshold, wherein the predicted response is according to a natural language type such as emotional label, topic knowledge graph, etc.), 
the natural language response type comprising a suggested response type to the current message intended to improve an interaction outcome corresponding to the next message class (Col. 19, lines 30-60, Col. 15, lines 30-50 discloses the natural language response type such as emotional label, topic knowledge graph, etc are used to predict responses that are in alignment with the conversation between the chat bot and users. This indicates that the response improves the interaction by continuing the line of 
Claim 13, Wu discloses further comprising: 
program instructions to (Col. 21, lines 51-67) construct, using a natural language message construction model (Fig. 2a, label 116,132), a set of natural language responses (label 132 shows a set of natural language response.), 
each natural language response in the set of natural language responses corresponding to a next message class in the set of next message classes (Col. 15, lines 30-60, Col. 19, lines 30-60 discloses predicting one or more responses based on topic(s) that meet the relevancy threshold.), 
each natural language response in the set of natural language responses comprising a suggested response to the current message intended to improve an interaction outcome corresponding to the next message class (Col. 19, lines 30-60, Col. 15, lines 30-50 discloses the natural language response type such as emotional label, topic knowledge graph, etc are used to predict responses that are in alignment with the conversation between the chat bot and users. This indicates that the response improves the interaction by continuing the line of conversation such as topics, change in topics, emotional state of the messages and conversation, etc.)
Claim 15, Wu discloses wherein the stored program instructions are stored in the at least one of the one or more storage devices of a local data processing system (Fig. 5,6b, label 100, Col. 20, lines 18-30 discloses the computing device as a local data processing system comprising chat bot and computer executable instructions for the chat bot.), and 
.  
Claim 16, Wu discloses wherein the stored program instructions are stored in the at least one of the one or more storage devices of a server data processing system (Fig. 7, label 100 as the chat bot stored in the server. Fig. 6b, label 100, memory as the one or more storage devices of a computing device such as a server storing the chat bot.), and 
wherein the stored program instructions are downloaded over a network to a remote data processing system for use in a computer readable storage device associated with the remote data processing system (Fig. 7 shows the chat bot found in the server which communicates with other devices. fig. 5,6a,6b shows the chat bot on the computer device. Col. 23, lines 15-35 discloses one or more application programs 666 includes chat bot 100, wherein applications maybe loaded into the memory 662 and run on the mobile computing device. Col. 1, lines 8-11 discloses bots are software applications.).  
Claim 17, Wu discloses 
program instructions (Col. 21, lines 51-67) to classify, using a natural language analysis (Fig. 2a, label 112), a current message into a current message class (Fig. 2a, label 112. Col. 8, lines 37-40 discloses “The topic detection model 112 analyzes the user inputs 130 or collection to determine one or more topics 128 in the conversation between the chat bot 100 and one or more users 102.”.), the current message being a portion of an interaction in narrative text form (Col. 8, lines 37-40 discloses the inputs 
program instructions (Col. 21, lines 51-67) to forecast, for the interaction using a state prediction model (Fig. 2a, label 116,132), an interaction outcome corresponding to the current message class (Fig. 2a, label 116 predicts the response or outcome for the topics, label 128, determined by label 112.), the forecasting comprising computing a probability that the current message class will result in a successful message class (Fig. 2b shows the internals of label 126 of Fig. 2a. Fig. 2b, label 144,140,142 output probability or score of the current topic or class in relation to user’s interest, relationship of the multiple users and a score for each topic that represents how often and how recently a topic is discussed or engaged in by the one or more user in the conversation with the chat bot 100. (Col. 10, lines 42-45, Col. 11, lines 59-62, Col. 13, lines 15-16) Fig. 2a, label 146 determines the topic change. Col. 14, lines 43-47 discloses “The transfer probability between any two topics in the knowledge graph 135 is determined or calculated by the topic jumping system 146 based on how many sentences that include both two topics and their dependency directions. The more sentences that support two different topics connections, the higher probability that users will or can jump between the two different topics following the dependency direction. In some aspects, the topic jumping system 146 may utilizes these probabilities or scores to determine the weight for a random walk from one topic to some novel topic in the group chat(which is supported by the pre-constructed knowledge graph 135).” Such scores indicates whether the current message class will result in a successful message class.”); 
program instructions (Col. 21, lines 51-67) to determine, using the state prediction model (Fig. 2a, label 116,132), a set of next message classes (Fig. 2a, label 128 
program instructions (Col. 21, lines 51-67) to rank, according to the corresponding predicted interaction outcome, the set of next message classes (Col. 15, 
Claim 18, Wu discloses wherein the set of next message classes is determined according to a conditional probability of a next message class in the set of next message classes having a parent in the current message class (Col. 13, lines 57-67 discloses label 146 determines a relationship between each determined topic. “The topic jumping system 146 construct a knowledge graph 135 of topic keywords and the relationship between every different topic based on the inputs or labeled inputs in the conversation (or the collection, the topic keyword or labeled topic keyword, and/or world knowledge 118.” Col. 14, lines 40-50 discloses “The transfer probability between any two topics in the knowledge graph 135 is determined or calculated by the topic jumping system 146 based on how many sentences that include both two topics and their dependency directions. The more sentences that support two different topics connections, the higher probability that users will or can jump between the two different topics following the dependency direction. In some aspects, the topic jumping system 146 may utilizes these probabilities or scores to determine the weight for a random walk from one topic to some novel topic in the group chat (which is supported by the pre-constructed knowledge graph 135).” The knowledge graph of the topics of the input 130, which includes the set of next message classes, is determined according to scores or probabilities to determine the weight for a change in topic, which indicates the current topic is a parent to the next current message of the topics mapped in the knowledge graph.)

Allowable Subject Matter
Claim 3-4,7,11,14,19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA WONG whose telephone number is (571)272-6044. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on (571) 272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA WONG/Primary Examiner, Art Unit 2655